Title: To James Madison from Frederick Jacob Wichelhausen, 4 July 1807
From: Wichelhausen, Frederick Jacob
To: Madison, James



Sir,
Bremen, the 4th: July 1807.

I beg leave to refer you to my last Respects of the 31st. Decr. wherewith I had the honor to transmit you the usual semi-annual list, and at the same time to inform you of the different occurrences, which had taken place in our neighbourhood.  Inclosed I have now again the pleasure to hand you the semi:annual report of arrivals and departures, closing the 30th. June 1807, wishing the same to arrive safe.  In consequence of the renewed blockade of the Weser only three vessels have arrived in this river in the last six months.  The other vessels bound here, have been obliged to proceed to Tonningen, as the nearest port not blockaded, the Commander of the british Squadron considering the river Jahde in the same situation as the Weser.
Notwithstanding the commerce and navigation of the U. S. to the Hanse towns suffers already amazing by the blockade of the Elbe and Weser, yet the english government has still thought proper to prohibit the navigation over the watts from Tonningen to Hamburg and Bremen, for the principal exportation articles of the U. S. as under the plea of being provisions for the support of an army in our neighbourhood.  They have forbidden the transportation of Rice, Flour and Rum, and what is more surprising, and for which no sufficient reason can be alledged, is the prohibition of the importation of Tobacco over the Watts, which step is surely to be considered as a very unfriendly act towards the U. S.
I have used my utmost endeavors to avert those orders so prejudicial to the american commerce from being executed, and have written several letters on the subject to our Consul in London, Mr. Lyman, wherein I represented to him in the strongest light, the great disadvantages arising from the same, and requested him in the most urgent manner, to demand most earnestly from the british Government an alteration of these measures, but till today his endeavours have been fruitless.  As long these regulations continue, the american trade to the Hanse towns may be regarded as totally ruined, the transport Charges by land from Tonningen to this city being on the abovementioned goods from 10 a 15 PCt. to which is to be added that the arrangements for transporting the goods by land from Tonningen to this city, are so imperfect and on account of their being necessitated to cross the Elbe, they pass through such a number of hands, that the goods upon their arrival here are for the greatest part damaged, which occasions some times a heavier loss, than the abovementioned charges amount to.  Mr. Lyman has given me the renewed assurance that through the mediation of our ministers, in London, he should use his utmost exertions to have these prejudicial measures against the american Commerce repealed in a short time, and I am now in daily expectation to be informed of the final result of his endeavors.
On the other hand, the american trade to this port is also subject to heavy charges on the part of the french and dutch authorities.  The Ship Strafford, Capt. Hanson as also the Ship Hope, Captn. Dashiell, upon their arrival in our river (being ignorant of the blockade) were obliged to submit to a strict examination, previous to their obtaining permission for the discharge of their Cargoes at this Port.  When they passed the first dutch military posts on the river, they were obliged to cast anchor, and deliver to the commanding Officer, all the papers concerning Ship and Cargo, as also the Logbook, which were sent on to Bremen.  These documents were there handed to the french Consul, who after a strict examination, considering himself convinced, that these vessels upon their passage from Baltimore to this Port had not touched at an english Port, granted permission for their discharge; when the proceeding was finished, the consignees of the Cargo were still necessiated to pay a very large fee to the french and dutch Consuls, in order, that the lighters, which had the Cargoes, all american property on board, might be permitted to pass the remaining military posts stationed on the Weser.  The expences for those Certificates on the Strafford amounted to about 200$ and those of the Hope to 250 Rigsds.
I opposed this proceeding in the most serious manner, and demanded, that Certificates granted by me for american property, should be considered as sufficient to verify the property, as I thought it highly unjust, that such a high impost should be laid on the Commerce of a friendly and neutral Nation; all my representations were nevertheless without success, and upon my application to the Commandant of the place, I was referred to Marshall Brune, Governor General of the Hanse towns, where my representations also found no access.  I then considered it necessary to communicate the same to our Minister in Paris, General Armstrong, and in order to give a clear view of the business, transmitted him copy of the Correspondence I have carried on with the respective Generals, and I flatter myself his representations near the french Government will meet with more success.  Previous to this, General Armstrong had already informed me in reply to my first letter, wherein I communicated to him the injurious consequences arising to the american Commerce from the declaration of blockading the british Islands by the Emperor Napoleon, that the Minister in Paris who was entrusted with the execution of the decree, had given him the repeated assurance, that the decree should by no means have any influence on the commercial intercourse of the U. S. with France, and that in consequence he could not imagine how the french Authorities could pursue another line of conduct in the Hanse towns than hitherto observed in the Seaports of France; should however they continue to pursue the same steps, he should certainly be obliged to bring the matter before the Emperor himself.  Mr. Forbes, who is in the same situation in Hamburg, awaits now with me with anxiety for further communications from Paris.  I have also communicated the particulars to our Consul General in Amsterdam, Mr. Bourne, as the present Commandant of the place, Major General Abbema, is in the dutch Service; still I must observe, that this Officer is a very honest and liberal thinking man, who would most certainly not have objected to my demand, if he was not entirely influenced by the french and dutch Consuls, whose personal advantage it is, that these measures may not be repealed, it having increased their income very handsomely.
To inclose a copy of my Correspondence with the french and dutch Generals, I think superfluous, it being of no further use.  Nevertheless I considered it my duty to inform you circumstancially of these proceedings, in order to convince you, that it is not to be attributed to any neglect or want of activity on my part, that I have not been able to obtain a redress in the oppressive measures taken against the Commerce of the U. S.  Besides, my declaration to grant the abovementioned Certificates gratis, is a sufficient proof, that I do by no means wish to reap any personal advantage from it, but that it is my sole view to exonerate the american Commerce from Charges, which are so unjust, as they have not the least purpose, and for preserving a just right of the american Consulate, which in all european Seaports is never denied yet.
As for the rest, the situation of this city is nearly the same as mentioned in my last Respects.  Marshall Brune is Governor General of the Hanse towns, however he does not interfere in the civil Administration of the City, which, as hitherto is solely conducted by the Senate and Citizens.  The marching of troops thro’ this city continues, but at present we have none quartered here; in the Electorate of Hannover, spanish troops have arrived, which behave in a polite and modest manner.  I have the honor to remain with the most profound Respect Sir, Your most obedt. and humble Servant,

Fredk Jacob Wichelhausen

